DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/16/20 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that “Low Temperature” fails to address a main feature of the invention, viz. the alleged problem of lack of organics and poor soil quality. Examiner notes that the claims are silent regarding the organic content and/or quality of the soil.
Applicant argues that the function of biomass in CN’718 is different than the function of biomass in the instant invention. Examiner notes that the claim does not describe any particular function of the biomass.
Examiner maintains all rejections.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over LOW TEMPERATURE THERMAL DESORPTION PROCESS FOR THE REMEDIATION OF 


Low temperature1 describes a method for thermal desorption treatment of organic-contaminated soil, including subjecting thermal desorption flue gas with a temperature of 120-700°C and the organic-contaminated soil to a countercurrent contact reaction for 5-60 min to obtain desorption waste gas comprising an organic pollutant and thermally desorbed soil.
Low temperature differs from the claimed invention in that it lacks the drying and crushing biomass; uniformly mixing; and carrying out low-temperature pyrolytic carbonization.

CN206276718U describes (paragraphs 35-48) crushing biomass ( “crop stalk” and “straw” page 6 of translation, at (2))to a length of <=20cm (“8mm”) uniformly mixing (page 6 of translation at (3)) and carrying out low temperature pyrolytic carbonization (page 6 of translation at (4))

It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have combined the desorption of Low temperature with the crushing 
CN206276718U is silent regarding drying the biomass, but as CN206276718U plainly describes drying the soil, one of ordinary skill in the art would understand that excess water is not desirable and would have found it obvious to have dried the biomass to a moisture less than 12% as claimed—in order to eliminate excess water.
Therefore claim 1 is obvious and unpatentable.
With regards to claim 3: Examiner finds that the particular ratio of soil to biomass is largely a matter of engineering design, dependent on factors such as contamination levels and contaminant types. It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have arrived at the claims 1:(2-9) ratio through routing engineering design or experimentation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Janine M KRECK whose telephone number is (571)272-7042.  The examiner can normally be reached on telework: M-F 0530-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, in particular, page 2, 1.2, second paragraph; page 3, 1.2.1 second paragraph; page 4 table 1; and page 10 first paragraph.